Citation Nr: 0602257	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-41 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for right shoulder pain 
status post rotator cuff repair (previously rated as calcific 
bursitis of the right shoulder), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had verified active duty service from December 
1987 to September 1999, with seven years and 11 months prior 
active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.  A Board 
hearing at the RO was held in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Increased Rating

The veteran is seeking an increased rating for his service 
connected right shoulder pain status post rotator cuff 
repair.  A February 2004 VA examination found shoulder 
forward flexion was 135 degrees; shoulder abduction was 125 
degrees; external rotation was 90 degrees; and internal 
rotation was 90 degrees.  The examination did not indicate 
the degree of loss of motion due to pain, but did state that 
joint function was primarily limited by pain.  The 
examination also noted that the veteran used hand tools and 
some power tools for his work, and the veteran indicated that 
he could work about six hours a day as opposed to 12 hours 
prior to surgery.  However, a September 2004 VA treatment 
record indicated that the veteran was unable to work for any 
period longer than one hour because of pain in his shoulder.  
Further, the treatment record indicated 115 degrees active 
flexion and 115 degrees active abduction.  Based on the 
pertinent medical evidence of record, it appears that the 
veteran's right shoulder pain status post rotator cuff repair 
has significantly worsened since the veteran's VA examination 
in February 2004.  The veteran's right shoulder range of 
motion has decreased as well as his ability to work.  
Moreover, the February 2004 examination did not indicate the 
loss of motion based on pain.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate, as in the instant case, 
when there is evidence of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, a new VA 
examination of the veteran's service connected right shoulder 
pain status post rotator cuff repair is warranted.

Extraschedular Rating

Further, the veteran's current claim is for a higher 
schedular rating.  Compensation ratings are based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
To accord justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedular standards."  38 C.F.R. § 3.321(b)(1).

In this case, the veteran has reported he is currently self-
employed and works on building, repairing and finishing 
furniture.  He has repeatedly asserted that the service-
connected right shoulder pain status post rotator cuff 
interferes with his ability to do his job.  An October 2004 
VA treatment record stated that the veteran needed to avoid 
lifting activities with the right shoulder and recurrent 
overhead activities, but that this was difficult for the 
veteran given his line of work (woodworking).  Given the 
veteran's testimony, his reported occupation and the nature 
of the disability of his right shoulder, the issue of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
is raised.   



Veterans Claims Assistance Act of 2000
 
The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  The RO sent a letter in February 2004 to the 
veteran to advise him of the provisions of the VCAA.  
However, the letter is not clear on how the RO will assist 
the veteran in developing his claim under the VA duty to 
assist as provided in 38 C.F.R. § 3.159(c) and the letter did 
not address an extraschedular consideration.  In view of the 
need to return the case as discussed above, appropriate 
action to ensure that the veteran is furnished VCAA notice 
with regard to his claim covering both schedular and 
extraschedular considerations is warranted. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Furnish the veteran with an 
appropriate VCAA letter in connection 
with his increased rating claim 
(schedular and extrashedular).  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claim and the VA's 
duty to assist.  The veteran should also 
be advised to submit any pertinent 
evidence in his possession.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals as to the severity of the 
disorder in question since January 2004 
and its impact upon the veteran's current 
employment and employability in general, 
or lay statements from family members or 
others as to their knowledge of the 
particular disability at issue and its 
effects on the veteran's daily 
activities. Evidence in support of an 
extraschedular evaluation of increased 
disability should reflect a marked 
interference with employment attributable 
to the disability at issue (as shown by 
statements such as tax returns from the 
current or prior years pertaining to 
self-employment income) or the need for 
frequent periods of inpatient hospital 
care.

2.  The veteran should be scheduled for 
an examination to determine the extent of 
his right shoulder pain status post 
rotator cuff.  The claims folder should 
be made available to the examiner for 
review.  The examiner should conduct 
range of motion testing and, to the 
extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  The examiner should describe 
the extent and type of occupational 
impairment, if any, because of the 
veteran's service-connected right 
shoulder disability.  

3.  If there has been a showing that this 
is an exceptional case where a schedular 
rating would be inadequate, submit the 
veteran's claim for a higher rating for 
his service-connected right shoulder pain 
status post rotator cuff to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration.

4.  After the completion of the above, 
readjudicate the claim; the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


